Case 1:15-cv-00503-JAW Document 105 Filed 02/03/20 Page 1 of 1         PageID #: 2359



                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

BRITTANY IRISH et al.,                       )
    Plaintiffs                               )
                                             )
v.                                           )     CIVIL NO. 1:15-cv-00503-JAW
                                             )
DETECTIVE JASON FOWLER, et al.,              )
   Defendants                                )


                                   JUDGMENT

      In accordance with the Order on Motion for Summary Judgment entered by

United States District Judge John A. Woodcock, Jr. on February 3, 2020;

      JUDGMENT is hereby entered for the defendants, Detective Jason Fowler,

Detective Micah Perkins and Sergeant Darrin Crane against plaintiffs, Brittany Irish

and Kimberly Irish.



                                                   CHRISTA K. BERRY
                                                   Clerk of Court


                                       By:
                                                   /s/ Teagan Snyder
                                                   Deputy Clerk

Dated this 3rd day of February, 2020
